        Case 3:20-cv-02731-VC Document 297-15 Filed 06/01/20 Page 1 of 4




                                     TITH TON
                            SHORT-FORM BAIL APPLICATION

SUMMARY: Tith Ton arrived to the United States as a two-year-old refugee fleeing the Khmer
Rouge genocide in Cambodia. With a childhood full of trauma, alcohol abuse, poverty, and gang
violence, Mr. Ton was convicted of murder and five counts of attempted murder in 1997 during a
time of heightened rivalry gang tensions and sentenced to 25 years to life. After achieving
sobriety, Mr. Ton has dedicated over a decade to repairing the harm he caused when he was
sixteen years old. Most notably, in 2015, he underwent a rigorous vetting process to become a
Substance Abuse and Drug Counselor and help others struggling with addiction. The California
Board of Parole determined Mr. Ton does not pose an unreasonable risk to society, and he was
directly transferred to ICE detention on December 23, 2019. If released, Mr. Ton will live in a
transitional housing facility in San Francisco and follow all parole and COVID-19 protocols.

    1. Name: Tith Ton

    2. Age: 41 years old

    3. Sex: Male

    4. Primary Language: English

    5. If Hearing, Is An Interpreter Needed? No

    6. Detained in: Yuba County Jail

    7. Dorm Unit: D

    8. Date of Bond Hearing, If Any: N/A

    9. Outcome of Bond Hearing, If Any: N/A

    10. Length of Time in Detention: Five months—detained since December 23, 2019.

    11. Medical Condition(s) That Put Detainee At Risk: Mr. Ton has a lengthy history of
        smoking as a former smoker.1




1
  Elizabeth Fernandez, Smoking Nearly Doubles the Rate of COVID-19 Progression: New Analysis by
UCSF Researchers Looked at Smokers, Former Smokers Diagnosed with Coronavirus, UCSF (May 12,
2020), available at https://www.ucsf.edu/news/2020/05/417411/smoking-nearly-doubles-rate-covid-19-
progression (“In a meta-analysis of studies that included 11,590 COVID patients, researchers found
that among people with the virus, the risk of disease progression in those who currently smoke or
previously smoked was nearly double that of non-smokers. They also found that when the disease
worsens, current or former smokers had more acute or critical conditions or death.”)


                                                                               Name: Tith Ton
                                                                                            1
    Case 3:20-cv-02731-VC Document 297-15 Filed 06/01/20 Page 2 of 4




12. Attorney Name, Phone, Address and Email:

   So Young Lee
   Asian Americans Advancing Justice – Asian Law Caucus
   Phone: (415) 213-4161
   Address: 55 Columbus Ave, San Francisco, CA 94111
   Email: soyoungl@advancingjustice-alc.org

13. Felony or Misdemeanor Convictions, Including Date and Offense:
    At sixteen years old, Mr. Ton was arrested and subsequently convicted of Cal. Penal
    Code 187(a) first-degree murder with enhancements under Cal. Penal Code 12022.5a
    (use of firearm) and Cal. Penal Code 186.22(b)(1) (street gang), and five counts of Cal.
    Penal Code 664/187(a) attempted murder. He was sentenced to 25 years to life. At the
    initial parole consideration hearing held on July 19, 2019, the Board of Parole granted
    Mr. Ton parole after finding that he does not pose an unreasonable current risk of danger
    to society.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense: None.

15. Scheduled Removal Date, If Any: None.

16. Family:
 Parents: Noy Reoung (U.S. citizen) and Sang Ton (U.S. citizen) in Fresno, California
 Siblings: Chan Ton (Lawful Permanent Resident), Yanna Ton (U.S. citizen), Sok Sang
    (Lawful Permanent Resident), Jenny Ton (U.S. citizen), Saby Ton (U.S. citizen) all live
    in Fresno, California
 Nieces and Nephews: Christina Chin (U.S. citizen), Devon Chin (U.S. citizen), Marada
    Ren (U.S. citizen), Mara Ren (U.S. citizen), A.S. (U.S. citizen), Athan Sang (U.S.
    citizen), D.C. (U.S. citizen) all live in Fresno, California; Julie Yanna (U.S. citizen) in
    Pennsylvania

17. Proposed Custodian and Description of Proposed Release Residence:
    If Mr. Ton is released from custody, his brother Sok Sang will take him to the parole
    office before dropping him off at a residential reentry program directed by his parole
    agent. Mr. Ton has been accepted into transitional housing at GEO Reentry Services’
    Taylor Street Facility in San Francisco, Seventh Step Foundation in Hayward, and Health
    Right 360 in San Francisco.

   At the end of transitional housing, Mr. Ton will live with his parents at
            Fresno, California, where he will comply with the parole conditions and
   COVID-19 protocols. Sok Sang and his wife will continue retrieving household essentials
   for Mr. Ton and their parents. Mr. Ton’s mother may be reached at                Mr.



                                                                            Name: Tith Ton
                                                                                         2
    Case 3:20-cv-02731-VC Document 297-15 Filed 06/01/20 Page 3 of 4




   Ton’s brother, Sok Sang, and sister-in-law, Chanya Bouphachantho, can be reached for
   interpretation assistance at                and              respectively.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):
    Mr. Ton’s family has lived in Fresno, California, since around 1985.

19. Employment History:
    While serving his prison sentence, Mr. Ton worked as a Teacher’s Assistant at California
    Men’s Colony from April 2013 to December 2014. From January 2015 to December
    2019, Mr. Ton was a Substance Abuse and Drug Counselor for California Department of
    Corrections and Rehabilitation. Mr. Ton received a job offer to continue this line of work
    as an addiction counselor at Options Recovery Services in Berkeley, California.

20. Other Information Relevant to Bail Determination:
    Mr. Ton was born in a labor camp under the Khmer Rouge regime in Cambodia, where
    approximately half of his relatives were killed. Living in poverty- and gang-stricken
    neighborhoods in the United States, he suffered a series of traumatic events from his first
    memories witnessing a stabbing at five years old to surviving a drive-by shooting by
    fifteen years old. Without a healthy support system or resources to cope with trauma, Mr.
    Ton routinely turned to alcohol and joined a local Asian gang. His alcohol abuse caused
    his life to spiral out of control until he committed an act that resulted in a life sentence at
    the age of sixteen.

   Years into his prison sentence, Mr. Ton still struggled with alcoholism until he finally
   received the help he needed at Alcoholics Anonymous. Mr. Ton not only gained sobriety
   in 2008, but also completed programming in all the issues that affected him personally
   and profoundly—street gang recovery, substance abuse, criminal thinking, victim impact,
   and more. His deep remorse and resolve to repair harm have propelled him to help others
   escape the destructive path he was once on. For example, in 2012, he co-founded
   Criminal and Gang Anonymous at Pleasant Valley Prison after seeing a gap in resources
   for those seeking to disassociate with gangs. He has written countless letters to youth at
   risk of falling in the pipeline of youth to prison and successfully discouraged youth from
   making his same mistakes when he was younger.

   Beyond addressing gang violence and trauma, Mr. Ton has taken tremendous steps to
   become a state-certified addiction treatment counselor. Mr. Ton completed his program
   studies in Alcohol and Drug Studies and received three associate degrees, including one
   in Social and Behavioral Science. In 2015, Mr. Ton was accepted in the Offender Mentor
   Certification Program, a rigorous program for incarcerated people to provide substance
   abuse counseling throughout prisons in California. He accrued 2,763 clinically supervised
   internship hours and passed a state certificate exam facilitated by the California
   Association of Alcohol and Drug Educators. Within five years, Mr. Ton provided
   psychosocial and educational counseling to approximately 250 people with substance
   abuse issues. His rehabilitation and meaningful contributions have garnered significant



                                                                              Name: Tith Ton
                                                                                           3
        Case 3:20-cv-02731-VC Document 297-15 Filed 06/01/20 Page 4 of 4




       support—over 40,000 community members requested his release to the community,
       where Mr. Ton can continue effecting positive change.2

    21. Attached are (check all that are applicable, but that is not a substitute for answering
        the above questions): Not applicable.

All information in this application is accurate based on information and belief. This application
was prepared using information obtained from Mr. Ton’s counsel. In preparing this application,
class counsel also reviewed Mr. Ton’s I-213 and Rap sheet.

Respectfully submitted,

s/Angelica Salceda
Angelica Salceda




2
 Theodora Yu, A Cambodian American was paroled after 22 years in prison. He’s now been detained by
ICE, The Sacramento Bee (December 23, 2019), available at
https://www.sacbee.com/news/california/article238648248.html (40,000 signatures from community
members, demanding Mr. Ton’s release to the community instead of ICE).

                                                                              Name: Tith Ton
                                                                                           4
